AO 24SB(REV. 02/18) .liidgrrient iri a Crimlna] Case

 

 
 
 

 

 

 

 

 

Slieet l
UNITED STATEs DisTRiCT COUR
Southei°n Dlsttict of Mississippi
)
UNITED STATES OF AMERlCA )
V ) JUDGMENT lN A CRlMlNAL CASE
ANASTAClO COMPEAN-GALICiA ) , _
a/k],a Or[ando Mal_tinez ) Case Number. l.l$cr‘)lLG-RHW-UO[
a/k/a Elio Elizandro Compean ) USM Numbel-: 67373_379
a/k/a Anastacio Galicia Compean )
a/k/a Miguel Angel Torres-Segura ) L@l[am Ty“e$
) Defend.arit’s Attomey
'I`HE DEFENDANT:
g pleaded guilty to count(g) Count l of the single count lndictment
l:l pleaded nolo contendere to count(s)
which Was accepted by the court
|:l was found guilty on count(s)
after a plea ofnot guilty
The defendant is adjudicated guilty of these o't`fenses:
Title & Section Nature of Ofi`ense Offense Ended Count
8 U.S.C. § 1326(3)(2) |l|ega| Re-Entry of a previously Removed A|ien 05/22/2018 1
The defendant is sentenced as provided in pages 2 through 7_______ of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
l:l The defendant has been found not guilty on count(s)
[:l Count(s) l:l is l:l are dismissed on the motion of the United States.

 

_ ' lt is ordered that the defendant_must notify the Un_ited States attorney for this district within 30 da s of_any change ofname, residence,
or mailing address until,all fines, restitution._costs, and special assessments imposed l;_\y this Judgnient are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

January 3, 2019 Al__

Date of ln:iposition 0 ludgment

Sigriature ok)lidge / U

The Horiorab|e i_ouis Guiro|a .}r., U_S. District Judge

Name and 'l`icle of Judge

'/7 /¢9->/ 7

 

 

 

Date

AO 24SB(Rev. 02/18) iludgmcnt in a Criiiilrial Ciise

Sheet 2 lmprisoriineni

 

Judgment_Page 2 _ of

DEFENDANT; ANASTACIO COMPEAN-GALICIA
CASE NUMBER: 1: isa-9 iLG-RHW-Oi)i

IMPRISONMENT

Tlie defendant is hereby committed to the custody Of the cheral Bureau OfPrisons to be imprisoned for 3 tidle tenn Oi`f

time served as to Count l ofthe single-count lndictment.

l:l The court makes the following recommendations to the Bureau of Prisons:

E] The defendant is remanded to the custody of the United States i\/larshal.

l:l The defendant shall surrender to the United States Marshal for this distn`ct;

|:| at l j l:l 3'11”1- l:l p.rn. On

 

l:l as notified by the United States Marshal.

l:| The defendant shall surrender for service ot`sentence at the institution designated by the Bureau of Prisons:

l:i before

 

l:l as notified by the United States l\/lars]ial.

l:l as notified by the Probation or Pretrial Services Oftice.

 

 

 

l:l
RETURN
l have executed this judgment as foilows:
Defendant delivered on to
a , With a certified copy of this judgment
UNI'FED S'l`A'l`ES MARSHAL
By

 

DE.PUTY UNlTED STATES MARSHAL

/\() li-SB(Re\'. 02/18} Judgineni iii a (`i‘iminal Case
Sheet 3 -- Supervised Release
Judgmem------Page ,,,,,3 Of` 7

DEFENDANT; ANAsrACio CoMPi~:AN-GAL:C[A
CASE NUMBER; i;isci-aiLG-Ri»iw.ooi
SUPERVISED RE_LEASE

Upon release from imprisonmentq you will be on supervised release for a term of:

one (i) year as to the single count indictment

MANDATORY CONDITIONS

1_ You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

You must refrain from any unlawful use of a controlled substancel You must submit to one drug test within 15 days ofrelease from
imprisonment and at least two periodic drug tests thereafter, as determined by the court

|:I The above drug testing condition is suspended based on the court's determination that you
pose a iow risk of future substance abuse retreat yapplrcnble)
4_ |:] You must make restitution in accordance With 13 U.S.C. §§ 3663 and 3663A or any other statute authorizing a Sciitciice of
restitution (cfzeck i`frrpplicab!e)
M You must cooperate in the collection of DNA as directed by the probation officer (t-lieck r;'appiicab.'e)
l:l

6- You must comply with the requirements ofthe Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ct seq._) as
directed by the probation officer. the Bui'eau of Prisons, or any state sex offender registration agency in the location Where you
reside_ work, are a student, or were convicted of a qualifying offense (t-heck ifapplit-ab!e)

7_ [:i You must participate in an approved program for domestic violence (check y'rippiicabte)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page

AO 24SB(Rcv. 02/13) Judgnient in a Crimina| Case

Sheet 3A _- Supervised Release

 

judgmentil’age 4 of 7

DEFENDANT; ANASrACio CoMPsAN-GALICIA
CASE NUMBER= i;rscr9ito-ariw-001

STANDARD CONDITIONS OF SUPERV[SION

As part of your supervised release. you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

.“"‘:""

ll.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment unless the probation officer instructs you to report to a different probation office or within a different time
fi'ame.

Afier initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. ff you plan to change where you live or anything about your living
arrangements (such as the people you live witli), you must notify the probation officer at least 10 days before the change if notifying
the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or eisewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time fat least 30 hours per week) ata lawful type of empioyment, unless the probation officer excuses you from
doing so. ff you do not have full-time employment you must try to find full-time employnient, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours of
becoming aware of a change or expected changel

You must not communicate or interact with someone you know is engaged in criminal activity lf you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation_officer within 72 hours.

You must not own, possess, or have access to a firearm. ammunition, destructive device_. or dangerous weapon (i.e., anything that was
designed or was modified for_. the specific purpose of causing bodily injury or death to another person such as ntinchakus 01' tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

lf the probation officer determines that you pose a risk to another person ( including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Ofi`ice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvi`ew ofPi'obritr‘on and Siipcr'r-'z'sed
Relecise Condi`rions, available at: www.uscourts.gov.

Defendant‘s Signature Date

 

AO 245 B(Re\-, 02/] 8) .ludginent in a Crimina| C`ase
Sheei 30 j Superviscd Release

Judgmcnt l’age 5 of 7

DEFENDANT: ANASTACI() CoMPEAN-GALIC]A
CASE NUMBF-Rf izisc.-siLo-Rnw-r)r)i

SPECIAL CONDITIONS OF SUPERVISION

]. At the compietion of the defendants term of imprisonment the defendant shall be surrendered to the custody of
lmmigration and (`ustoms Enf`orcement for removal proceedings consistent with the lnimigration and Nationality Ac-t. lf
removed, the defendant shall not re-enter the United States without the written permission of the Secretary of f-iomeland
Security. The term ofsupervised release shall be non-reporting while the defendant is residing outside ofthe United States. lfthe
defendant re-enters the United States within the term of supervised release, he is to report to the nearest U.S. Probation
Office within 72 hours of`liis arriva|.

/-\O 24SB{Rcv. ()l/l S) Judgriicnt iri a Criiiiina| Casc
Sl;ieet 5 -- Crirniiial Monetary Penalties

Judgmcrlt j Page 6 of _ 7
DEFENDANT; ANASTACIO COMPEAN-GALICIA

CASE NUMBER: i;iscisiLG-Riiw-ooi
CR{MINAL MON_ETARY PENA_LTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Asscssment JVTA Assessment*' F inc Restitution
ToTALs s 100.00 s $ $
[:| The determination ofrestitutioii is deferred until . An Aiiiended Ji.idgii-ieiii iii n Cri'nii'iiu! Cnse(AO 245€) will be entered

after such determination
|:l The defendant must make restitution ( including community restitution_) to the following payees in the amount listed below.

lt` the defendant makes a partial payinent, each payee shall receive an approximately ro ortioned ayment, unless specified otherwise i_n
the priority order or percentage payment column elow. flowever, pursuant to lS .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Pavee Total Loss** Rcstitution Ordcrcd Prioritv or Percentagc
roTALs 5 9'99_._._ $ 0'00

E Restitution amount ordered pursuant to plea agreement 5

i:l The defendant must pay interest on restitution and a fine of more than $2,500` unless the restitution or fine is paid in full before the
fifteenth day after the date of thejudgment, pursuant to 18 U.S.C. § 3612{`f`). All ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g`).

|:] The court determined that the defendant does not have the abifity to pay interest and it is ordered tliat:
[:] the interest requirement is waived for the ij fine |:l restitution

E] the interest requirement for the ij fine l:l restitution is modified as follows:

* justice for Victims of`Traffickina Act of2015. Pub. L. No. l 14-22.
** findings for the total amount o losses are required under Chapiers 109A, l 10, l l()A, and l l3A ofTitle 18 for offenses committed on or
after Septernber 13, 1994, but before Apri] 23. 1096.

AO 2453(Rev. ()2/] 8} .ludgmcnt in a Criminal Case

Sheet 6 -- Schedule of Payiiients

 

 

Judgmeiit _Page 7 of __7__
DEFENDANT; ANASTACIO COMPEAN~GAL[CIA
CASE NUMBER¢ i;iscraiLo-RHW-ooi
SCHEDULE OF PAYMENTS
Having assessed the defeiidant‘s ability to pay, payment of the total criminal monetary penalties is due as follows:
A ft Lump sum payment of $ 100-00 ____ due immediately, balance due
[:| not later than _ _, or
\:l in accordance with |:] C_ |:l D, [:] E, or |:| F below; or
B l:| Payment to begin immediately (rnay be combined with i:| C, |:| D_ or \:l F below); or
C |:l Payrnent in equal __ (e.g., weekly, monthly quarrerl_v) installments of 35 ____ _ over a period of
___ (e.g., months oi'years), to commence _ (e.g., 30 or 60 driys) after the date of this judgiiicnt; or
D |:| Paymeiit in equal __ __ (e.g., weekly, manih!y, quarterly installments of 3 ________ over a period of
7 (e.g., months oryenrs), to commence ____________________ (e.g_, 50 or 60 days) after release from imprisonment to a
term of supervision; or
E |:] Payment during the term of supervised release will commence within _ (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
.F |:| Special instructions regarding the payment ofcriminal monetary penalties:

Unless _the court has expressly ordered otherwise, if this judgment imposes imprisonment, pa ment of criminal monetary penalties is due during
the period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ inmate
Flnaricial Responsibility Program` are made to the clerk ofthe court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposedl

[:l

Joint and Several

Defendant and _Co-Def`endapt Names_ and Case Nurnbers (including defendant nanibeij), Total Amount, Joint and Several Amount,
and corresponding payee, it appropriatel

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s);

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in th_e followin order: (_l ) assessment` (2) restitution principal` (3) restitution interestz (4_} fine principal` (5] fine
interest (6) community restitution (i') J A assessment (S) penalties, and (9) costs, including cost of prosecution and court c-osts.

